AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                    Page 1of1



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November 1, 1987)
                                v.

                     Esgar Omar Ayala-Zoria                                       Case Number: 3:18-mj-22315-RBB

                                                                                  Sandra Resnick
                                                                                  Defendant's Attorney


REGISTRATION NO. 80209298
                                                                                                                   FILED
THE DEFENDANT:                                                                                              OCT 2 4 2018
                                                                                                         ~~."IJ.,.Srl~.;i.is:mie+.~-oo-··R+.-·-
 IZI pleaded guilty to count(s) _l:_:::o:_f-=C:.::o.::m2p:.::la=i.::nt.::__ _ _ _ _ _ _ _ _ _-+-----1-::i£R
 D was found guilty to count(s)                                                                  SOUTHERN OISTR_ICT OF CALIFORNIA
     after a plea of not guilty.                                                                 w          'v '                       · u' '
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                      1


 D The defendant has been found not guilty on count( s)
                                                        -------------------
 0 Count( s)                                               dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Wednesday, October 24, 2018
                                                                              Date of Imposition of Sentence



                                                                              Hld.LROLOCK
                                                                              UNITED STATES MAGISTRATE JUDGE

                                                                                                                      3: 18-mj-22315-RBB
